Citation Nr: 1011050	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-14 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for low back 
disability 

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for an upper back 
(cervical) disability. 

4.  Whether new and material evidence has been presented to 
reopen the claim of service connection for right knee 
disability.

5.  Whether new and material evidence has been presented to 
reopen the claim of service connection for left knee 
disability. 

6.  Whether new and material evidence has been presented to 
reopen the claim of service connection for headaches.

7.  Whether new and material evidence has been presented to 
reopen the claim of service connection for sleep apnea.

8.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder to include depression.

9.  Entitlement to service connection for a left elbow 
disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1974 until his retirement in June 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June and in December 2009, the Veteran appeared at 
hearings before the undersigned Veterans Law Judge.  The 
transcripts of the hearings have been associated with the 
Veteran's file.

On the claim of service connection for depression, in the 
rating decision in November 2007, the RO denied the Veteran's 
application to reopen the claim because new and material 
evidence had not been presented.  

In a statement in April 2008, which was accepted as the 
substantive appeal on the other claims on appeal, the Veteran 
referred to episodes of depression in service that may have 
contributed to sleep apnea, a claim on appeal.  The Board 
reasonable construes the Veteran's statement as to depression 
as a disagreement with the adjudicative determination in 
November 2007.  As the RO has not had the opportunity to 
issue a statement of the case addressing the claim, the Board 
is required to remand the claim.  Manlicon v. West, 12 Vet. 
App. 238, 240-41 (1999). 

Accordingly, the application to reopen the claim of service 
connection for depression, as well as the reopened claims of 
service connection for a low back disability, an upper back 
(cervical) disability, a right knee disability, a left knee 
disability, headaches, and sleep apnea are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a rating decision in December 2003, the RO denied 
service connection for right ear hearing loss; after the 
Veteran was notified of the adverse decision and of his right 
to appeal, he did not appeal the rating decision and the 
rating decision became final by operation of law based on the 
evidence then of record. 

2.  The evidence presented since the rating decision in 
December 2003 by the RO does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for right ear hearing loss. 

3.  In a rating decision in December 2003, the RO denied 
service connection for a low back disability; after the 
Veteran was notified of the adverse decision and of his right 
to appeal, he did not appeal the rating decision and the 
rating decision became final by operation of law based on the 
evidence then of record. 



4.  The evidence presented since the rating decision in 
December 2003 by the RO relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.

5.  In a rating decision in December 2003, the RO denied 
service connection for an upper back (cervical) disability; 
after the Veteran was notified of the adverse decision and of 
his right to appeal, he did not appeal the rating decision 
and the rating decision became final by operation of law 
based on the evidence then of record.

6.  The evidence presented since the rating decision in 
December 2003 by the RO relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for an upper back (cervical) disability.

7.  In a rating decision in December 2003, the RO denied 
service connection for a right knee disability; after the 
Veteran was notified of the adverse decision and of his right 
to appeal, he did not appeal the rating decision and the 
rating decision became final by operation of law based on the 
evidence then of record.

8.  The evidence presented since the rating decision in 
December 2003 by the RO relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for a right knee disability.

9.  In a rating decision in December 2003, the RO denied 
service connection for a left knee disability; after the 
Veteran was notified of the adverse decision and of his right 
to appeal, he did not appeal the rating decision and the 
rating decision became final by operation of law based on the 
evidence then of record.



10.  The evidence presented since the rating decision in 
December 2003 by the RO relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for a left knee disability.

11.  In a rating decision in December 2003, the RO denied 
service connection for headaches; after the Veteran was 
notified of the adverse decision and of his right to appeal, 
he did not appeal the rating decision and the rating decision 
became final by operation of law based on the evidence then 
of record.

12.  The evidence presented since the rating decision in 
December 2003 by the RO relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for headaches.

13.  In a rating decision in August 2005, the RO denied 
service connection for sleep apnea; after the Veteran was 
notified of the adverse decision and of his right to appeal, 
he did not appeal the rating decision and the rating decision 
became final by operation of law based on the evidence then 
of record.  

14.  The evidence presented since the rating decision in 
August 2005 by the RO relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for sleep apnea. 

15.  A left elbow disability since service or currently is 
not shown.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the rating 
decision by the RO in December 2003, denying the claim of 
service connection for right ear hearing loss, is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

2.  The additional evidence presented since the rating 
decision by the RO in December 2003, denying the claim of 
service connection for a low back disability, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The additional evidence presented since the rating 
decision by the RO in 
December 2003, denying the claim of service connection for an 
upper back (cervical) disability, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 

4.  The additional evidence presented since the rating 
decision by the RO in December 2003, denying the claim of 
service connection for a right knee disability, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The additional evidence presented since the rating 
decision by the RO in December 2003, denying the claim of 
service connection for a left knee disability, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

6.  The additional evidence presented since the rating 
decision by the RO in December 2003, denying the claim of 
service connection for headaches, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

7.  The additional evidence presented since the rating 
decision by the RO in August 2005, denying the claim of 
service connection for sleep apnea, is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 

8.  A left elbow disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claims of service connection, except for right ear 
hearing loss, further discussion here of compliance with the 
VCAA with regard to the claims to reopen is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

On the application to reopen the claim of service connection 
for right ear hearing loss and the claim of service 
connection for a left elbow disability, the only two claims 
finally decided in this decision, the VCAA notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

On the application to reopen the claim of service connection 
for right ear hearing loss and the claim of service 
connection for a left elbow disability, the RO provided pre-
adjudication VCAA notice by letter, dated in August 2007.

On the claim to reopen, the Veteran was notified that new and 
material evidence was needed to reopen the claim of service 
connection for right ear hearing loss, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied, that is, the lack of 
evidence of current right ear hearing loss disability. 

The Veteran was also notified of the evidence needed to 
substantiate the underlying claim of service connection for 
right ear hearing loss and the claim of service connection 
for a left elbow disability, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.

Additionally, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf. The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.



As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); of Kent v. Nicholson, 20 Vet. App. 
1 (2006) (the elements of a new and material evidence claim); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  And no further VCAA notice is 
required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained the service 
treatment records, VA records, and private medical records.  

On the application to reopen the claim of service connection 
for right ear hearing loss, under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented, and that is 
not the case here. 38 C.F.R. § 3.159(c)(4)(iii).  

On the claim of service connection for a left elbow 
disability, in the absence of competent evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of disability, VA is not required to provide a 
medical examination or to obtain a medical opinion.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(A); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen  

Where as here the claims of service connection have been 
previously denied, a subsequent claim of service connection 
for the same disability may not be considered on the merits 
unless new and material evidence has been presented.  And 
whether or not the RO reopened a claim is not dispositive, as 
it is the Board's jurisdiction responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).

An unappealed rating decision becomes final based on the 
evidence then of record. 38 U.S.C.A. § 7105(c).  A claim that 
is the subject of a prior final denial may be reopened if new 
and material evidence is presented.  If the claim is 
reopened, the claim will be reviewed on the merits with 
consideration given to all the evidence of record.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the application to reopen the claims was received in May 
2007, after the regulatory definition of new and material was 
last amended in August 2001, the current regulatory 
definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Right Ear Hearing Loss

In a rating decision in December 2003, the RO denied service 
connection for right ear hearing loss because there was no 
evidence of a post-service or current right ear hearing loss 
disability, citing the criteria under 38 C.F.R. § 3.385.   

After the Veteran was notified of the adverse decision and of 
his right to appeal, he did not appeal the determination to 
deny service connection for right ear hearing loss.  And to 
this extent by operation of law, the rating decision in 
December 2003 became final based on the evidence then of 
record. 

Evidence Previously Considered

For the purpose of VA disability compensation impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The evidence considered at the time of the rating decision in 
December 2003 consisted of the service treatment records, 
except for the report of the Veteran's retirement physical 
examination, and statements from the Veteran. 

The service treatment records show that on entrance 
examination on audiology testing the puretone thresholds in 
the right ear, in decibels, at 500, 1000, 2000, and 4000 
Hertz were 20, 15, 5, and 10, respectively. 

On audiology testing in February 1976 the puretone thresholds 
in the right ear, in decibels, at 500, 1000, 2000, and 4000 
Hertz were 25, 20, 10, and 15, respectively.  On audiology 
testing in October 1993 the puretone thresholds in the right 
ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz 
were 0, 5, 0, 0, and 0, respectively.  As the thresholds were 
between 0 to 20 decibels, except for a 25 decibel threshold 
at 500 Hertz in 1976, hearing was within normal limits.  And 
a hearing loss disability under 38 C.F.R. § 3.385 was not 
demonstrated.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The remainder of the service treatment records do not contain 
any complaint, finding, history, treatment, or diagnosis of a 
right ear hearing loss.  

After service, there was no medical evidence of a right ear 
hearing loss. 

In a statement in October 2003 and in a statement in January 
2004, the Veteran associated right ear hearing loss to his 
duties as a supply clerk and technician, which took place in 
a noisy environment, and to his exposure to noise in his 
military training. 

Additional Evidence and Analysis 

The RO previously denied the claim of service connection for 
right ear hearing loss because there was no evidence of 
post-service or current right ear hearing loss disability, 
citing the criteria under 38 C.F.R. § 3.385. 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence of a 
right ear hearing loss disability under 38 C.F.R. § 3.385. 

The additional evidence consists of the following exhibits:

Exhibit 1 consists of audiology testing in May 1997 in 
service.  The puretone thresholds in the right ear, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 
5, 0, 0, and 0, respectively.  As the thresholds were between 
0 to 20 decibels, hearing was within normal limits. 

As the evidence fails to show right ear hearing loss, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, that is, evidence of current 
disability, which was the basis for the previous denial of 
the claim, and the evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for right ear hearing loss.  For these reasons, the evidence 
is not new and material under 38 C.F.R. § 3.156.

Exhibit 2 consists of audiology testing for civilian 
employment in September 2001.  The puretone thresholds in the 
right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 0, 5, 5, and 5, respectively.  As the 
thresholds were between 0 to 20 decibels, hearing was within 
normal limits.  

As the evidence fails to show right ear hearing loss, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, that is, evidence of current 
disability, which was the basis for the previous denial of 
the claim, and the evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for right ear hearing loss.  For these reasons, the evidence 
is not new and material under 38 C.F.R. § 3.156.

Exhibit 3 consists of VA records, dated in September 2005, 
noting a normal audiology examination.  As the evidence fails 
to show right ear hearing loss, the evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
that is, evidence of current disability, which was the basis 
for the previous denial of the claim, and the evidence does 
not raise a reasonable possibility of substantiating the 
claim of service connection for right ear hearing loss.  For 
these reasons, the evidence is not new and material under 38 
C.F.R. § 3.156.

Exhibit 4 consists of the Veteran's testimony that during 
service he worked in a noisy environment and he was exposed 
to noise from the firing of weapons.  



The Veteran's testimony, which is competent and credible, is 
not new and material evidence because it is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, the Veteran's statements in October 2003 and in 
January 2004 that during service he worked in a noisy 
environment and he was  exposure to noise in his military 
training.  And cumulative evidence does not meet the standard 
of new and material evidence under 38 C.F.R. § 3.156.

For the above reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is not 
reopened, the benefit-of- the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Low Back, Upper Back (Cervical), Right Knee, Left Knee, 
Headaches, and 
Sleep Apnea

In a rating decision in December 2003, the RO denied service 
connection for a low back disability, an upper back 
(cervical) disability, a right knee disability, a left knee 
disability, and headaches because there was no evidence of a 
post-service or current disability for any of the claimed 
conditions.  

In a rating decision in August 2005, the RO denied service 
connection for sleep apnea because there was no evidence of 
post-service or current disability. 

After the Veteran was notified of the adverse decisions and 
of his right to appeal, he did not appeal either rating 
decision.  And by operation of law, the rating decisions in 
December 2003 and August 2005 became final based on the 
evidence then of record. 

Evidence Previously Considered

The evidence considered at the time of the rating decisions 
in December 2003 and in August 2005 consisted of the service 
treatment records, except for the report of the Veteran's 
retirement physical examination, and statements from the 
Veteran in 2003 and in 2004. 

The service treatment records show that in August 1984 the 
pertinent finding was low back strain and in October 1993 and 
in May 1996 the Veteran complained of low back pain.  After 
service, there was no medical evidence of a low back 
disability. 

The service treatment records show that in April 1996 and in 
May 1996 the Veteran complained of neck or cervical pain 
after a vehicle accident in April 1996 and X-rays revealed 
degenerative changes.  After service, there was no medical 
evidence of an upper back or cervical disability. 

The service treatment records show that in February 1976, in 
October 1993, and in September 1995 the Veteran complained of 
right knee pain.  After service, there was no medical 
evidence of a right knee disability.

The service treatment records show that in February 1976, in 
October 1980, in October 1984, in March 1993, and in October 
1993 the Veteran complained of left knee pain.  After 
service, there was no medical evidence of a left knee 
disability.

The service treatment records show that in June 1981 the 
Veteran complained of headaches, which were associated with 
stress.  After service, there was no medical evidence of 
headaches. 

The service treatment records contain no complaint or finding 
of sleep apnea. After service, there was no medical evidence 
of sleep apnea.

In a statement in October 2003 and in a statement in January 
2004, the Veteran associated his lower and upper back 
conditions, right and left knee conditions, and headaches to 
his duties as a supply clerk and technician and to the 
physical demands of military training. 



Additional Evidence and Analysis 

The RO previously denied the claims of service connection for 
low back disability, an upper back (cervical) disability, a 
right knee disability, a left knee disability, headaches, and 
sleep apnea because there was no evidence of post-service or 
current disability for any of the claimed conditions. 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claims, that is, the lack of evidence of 
post-service or current low back disability, an upper back 
(cervical) disability, a right knee disability, a left knee 
disability, headaches, or sleep apnea.  

The additional evidence, in pertinent part, consists of the 
following exhibits:

Exhibit 1 consists of a statement, dated in April 2009, of 
B.L.R., MD, a private physician, who stated that the Veteran 
was diagnosed with obstructive sleep apnea in February 2008.  
The private physician expressed the opinion that the Veteran 
had sleep apnea before the Veteran retired from the military 
in 1998.  

As the evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of current sleep 
apnea, the absence of which was the basis for the previous 
denial of the claim, the evidence raises a reasonable 
possibility of substantiating the claim of service connection 
for sleep apnea and therefore constitutes new and material 
under 38 C.F.R. § 3.156.

Exhibit 2 consists of a statement, dated in December 2009, of 
R.R.T., MD, a private physician, stated that there was a 
continuum of lower and upper back pain, right and left knee 
pain, and headaches during service and since service.  



As the evidence relates to unestablished facts necessary to 
substantiate the claims, that is, evidence of recurrent or 
current lower and upper back pain, right and left knee pain, 
and headaches, the absence of which was the basis for the 
previous denial of the claims, the evidence raises a 
reasonable possibility of substantiating the claim of service 
connection for lower and upper back conditions, right and 
left knee conditions, and headaches and therefore constitutes 
new and material under 38 C.F.R. § 3.156.

II.  Service Connection of a Left Elbow Condition 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Facts

The service treatment records contain no complaint, finding, 
history, symptom, treatment, or diagnosis, pertaining to a 
left elbow injury or disease or abnormality. 

After service, both VA and private medical records from 2005 
to 2009 contain no complaint, finding, history, symptom, 
treatment, or diagnosis, pertaining to a left elbow injury or 
disease or abnormality.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disabilities were the result of participation in combat with 
the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis

In his statement, the Veteran associates his left elbow 
condition to his duties as a supply clerk and technician and 
to the physical demands of military training.  The Veteran 
did not specifically address the left elbow in his testimony. 

On the basis of the service treatment records, a left elbow 
disability was not affirmatively shown during service and 
service connection is not established under 38 U.S.C.A. §1110 
and 38 C.F.R. § 3.303(a). 

The Veteran is however competent to describe elbow pain and 
his statement that the pain occurred during service is 
credible.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) 
(The Veteran is competent to describe symptoms, but not that 
he had or was diagnosed with a particular injury).   

Although the Veteran's statement is consistent with the type 
and circumstances of his service, an in-service event, such 
as pain or an injury, alone is not enough to establish 
service connection. There must be a current disability 
resulting from the injury or a disease during service.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
left elbow disability and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  

After service, the Veteran filed his claim for a left elbow 
disability in 2007.  The absence of symptoms from 1998 to 
2007 interrupts continuity symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.). 



The absence of symptoms constitutes negative evidence and 
opposes the claim.  Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.); see also Dulin v. Mansfield, 250 Fed. Appx. 
338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) (The majority 
in Forshey interpreted negative evidence to mean that "which 
tends to disprove the existence of an alleged fact.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact).

To the extent that the Veteran asserts continuity, here the 
evidence of continuity fails not because of the lack of 
documentation, rather the assertion of continuity is less 
probative than the negative evidence and continuity of 
symptomatology is not established under 38 C.F.R. § 3.303(b).  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

As for service connection based on the diagnosis after 
service under 38 C.F.R. § 3.303(d), a left elbow disability, 
resulting for an injury, is not a condition under case law 
that has been found to be capable of lay observation.  
Therefore the determination as to the presence of a 
disability since service or currently is medical in nature, 
that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

By regulation, competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.   Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe pain, which is 
a matter that can be observed by a lay person, the Veteran is 
not competent to identify a disability resulting from the 
pain as the identification of such a disability requires 
specialized education, training, or experience as a health-
care professional.  For this reason, the Board determines 
that a left elbow disability, resulting from injury, is not 
simple medical condition that a lay person is competent to 
identify.  And there is no factual foundation that the 
Veteran has specialized education, training, or experience to 
identify a left elbow disability, resulting from injury. 

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that he had a disability in service or since service 
or currently.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence of a disability.

Also although a lay person is competent to report a 
contemporaneous medical diagnosis or a lay person is 
competent in describing symptoms at the time which supports a 
later diagnosis by a medical professional, Jandreau at 1377, 
there is no competent evidence of a current left elbow 
disability.  

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation and the 
claimed disability is not a simple medical condition a lay 
person is competent to identify, competent medical evidence 
is required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The competent evidence does not identify any left elbow 
disability, which opposes, rather than supports, the claim. 

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd, 
259 F.3d 1356 (Fed.Cir. 2001) (holding that there must be a 
factual finding of a medical nexus between current pain and 
in-service trauma).

In the absence of competent evidence of a left elbow 
disability since service or currently, there is no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As there is no favorable competent evidence of a left elbow 
disability since service or currently, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

ORDER

As new and material evidence has not been presented, the 
claim of service connection for right ear hearing loss is not 
reopened, and the appeal is denied.

As new and material evidence has been presented, the claims 
of service connection for a low back disability, an upper 
back (cervical) disability, a right knee disability, a left 
knee disability, headaches, and sleep apnea are reopened, and 
to this extent only the appeal is granted. 

Service connection for a left elbow disability is denied. 




REMAND

Before deciding the reopened claims of service connection for 
a low back disability, an upper back (cervical) disability, a 
right knee disability, a left knee disability, headaches, and 
sleep apnea on the merits, further evidentiary development of 
the record is needed under the duty to assist.   38 C.F.R. 
§ 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Request the report of the Veteran's 
military retirement examination from the 
appropriate Federal custodian.  If the 
record sought does not exist or that 
further efforts to obtain the record 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran to submit or to 
authorize VA to obtain on his behalf the 
treatment records since 1998 from R.R.T., 
MD, of the Tanner Clinic, 2121 North 1700 
West, Layton, Utah 84041.

3.  Afford the Veteran a VA examination 
to determine whether the Veteran has a 
low back disability, a disability of the 
cervical spine, a right knee disability, 
or a left knee disability and, if so, 
whether it is at least as likely as not 
that any current disability is related to 
the Veteran's duties as a supply clerk or 
supervisor, requiring heavy lifting, and 
the physical demands of military 
training. 



If a low back disability is identified, 
the VA examiner is asked to comment on 
the clinical significance that:  

The service treatment records show 
that in August 1984 the pertinent 
finding was low back strain and in 
October 1993 and in May 1996 the 
Veteran complained of low back pain.

If a disability of the cervical spine is 
identified, the VA examiner is asked to 
comment on the clinical significance 
that:  

The service treatment records show 
that in April 1996 and in May 1996 
the Veteran complained of neck or 
cervical pain after a vehicle 
accident in April 1996 and X-rays 
revealed degenerative changes. 

If a right knee disability is identified, 
the VA examiner is asked to comment on 
the clinical significance that:  

The service treatment records show 
that in February 1976, in October 
1993, and in September 1995 the 
Veteran complained of right knee 
pain. 

If a left knee disability is identified, 
the VA examiner is asked to comment on 
the clinical significance that:  

The service treatment records show 
that in February 1976, in October 
1980, in October 1984, in March 
1993, and in October 1993 the 
Veteran complained of left knee 
pain. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 

The Veteran's file should be provided to 
the examiner for review.

4.  Afford the Veteran a VA examination 
to determine whether the Veteran has 
chronic headaches and, if so, whether it 
is at least as likely as not that any 
current headaches are related to the 
Veteran's duties as a supply clerk or 
supervisor, and the physical demands of 
military training.

If chronic headaches are identified, the 
VA examiner is asked to comment on the 
clinical significance that:  

The service treatment records show 
that in that in June 1981 the 
Veteran complained of headaches, 
which were associated with stress. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 

The Veteran's file should be provided to 
the examiner for review.

5.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that sleep apnea, first 
diagnosed after service in 2008, is 
related to the Veteran's military 
service. 

The VA examiner is asked to comment on 
the clinical significance that:  

The service treatment records 
contain no complaint or finding of 
sleep apnea.  The Veteran's spouse 
has stated that during service the 
Veteran snored heavily. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 

The Veteran's file should be provided to 
the examiner for review.

6.  On completion of the requested 
development, the reopened claims of 
service connection should be adjudicated 
on the merits, considering all the 
evidence of record.  If any benefit 
sought is denied then furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.


7.  Furnish the Veteran a statement of 
the case on the application to reopen the 
claim of service connection for 
depression.  In order to perfect an 
appeal of the issue, the Veteran must 
timely file a substantive appeal, 
following the issuance of the statement 
of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


